 
AMERICAN STANDARD ENERGY CORP.
EQUITY INCENTIVE PLAN


1.           Purpose. The purpose of the plan is to provide incentives to
attract, retain and motivate eligible persons whose present and potential
contributions are important to the success of American Standard Energy Corp., a
Nevada corporation (the “Company”), by offering them an opportunity to
participate in the Company’s future performance through awards of Options and
Restricted Stock. Capitalized terms not defined in the text are defined in
Section 22.


2.           Shares Subject to the Plan; Per-Person Award Limitation.


2.1           Number of Shares Available. Subject to Sections 2.2 and 17, the
total number of Shares reserved and available for grant and issuance pursuant to
the Plan shall be THREE MILLION (3,000,000) Shares. Subject to Sections 2.2 and
17, Shares shall again be available for grant and issuance in connection with
future Awards under the Plan that: (a) are subject to issuance upon exercise of
an Option but cease to be subject to such Option for any reason other than
exercise of such Option; (b) are subject to an Award granted hereunder but are
forfeited; or (c) are subject to an Award that otherwise terminates without
Shares being issued. Subject to Sections 2.2 and 17, in no event shall the
aggregate number of Shares that may be issued pursuant to incentive stock
options exceed THREE MILLION (3,000,000) Shares.


2.2           Adjustment of Shares. In the event that the number of outstanding
Shares is changed by a stock dividend, recapitalization, stock split, reverse
stock split, subdivision or similar change in the capital structure of the
Company without consideration, then: (a) the number of Shares reserved for
issuance under the Plan; (b) the Exercise Prices of and number of Shares subject
to outstanding Options; and (c) the number of Shares subject to other
outstanding Awards shall be proportionately adjusted, subject to any required
action by the Board or the shareholders of the Company and in compliance with
applicable securities laws.


2.3           Individual Award Limitation. Notwithstanding any other provision
in this Plan, and in addition to any requirements of this Plan, the maximum
number of Shares granted hereunder to any one Participant may not exceed twenty
(20%) per year of the total Shares subject to the Plan (subject to adjustments
as provided in Sections 2.2 and 17 hereof).


3. Eligibility.


3.1 General. All Awards set forth herein may be granted to employees, officers,
directors, consultants and advisors of the Company or Affiliate of the Company,
provided such consultants and advisors render bona fide services not in
connection with the offer and sale of securities in a capital-raising
transaction. A person may be granted more than one Award under the Plan.

 
 

--------------------------------------------------------------------------------

 


4. Administration.


4.1 Compensation Committee. The Plan shall be administered by a committee
("Committee") appointed by the Company's Board of Directors. The membership of
the Committee shall be constituted so as to comply at all times with the then
applicable requirements for “outside directors” of Rule 16b-3 promulgated under
the Exchange Act and Section 162(m) of the Code. Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under the
Plan.


4.2 Committee Authority. Subject to the general purposes, terms and conditions
of the Board, the Committee shall have full power to implement and carry out the
Plan. The Committee may delegate to one or more officers of the Company the
authority to make recommendations to grant an Award under the Plan to
Participants who are not Insiders of the Company. The Committee shall have the
authority to:


 
(a)
construe and interpret the Plan, any Award Agreement and any other agreement or
document executed pursuant to the Plan;

 
(b)
recommend to the Board amendments to the rules and regulations relating to the
Plan;

 
(c)
select the persons to receive Awards;

 
(d)
determine the form and terms of Awards;

 
(e)
determine the number of Shares or other consideration subject to Awards;

 
(f)
determine whether Awards will be granted singly, in combination, in tandem with,
in replacement of, or as alternatives to, other Awards under the Plan or any
other incentive or compensation plan of the Company or Affiliate of the Company;

 
(g)
determine the granting of certain waivers of Plan or Award conditions;

 
(h)
determine the conditions concerning the vesting, exercisability and payment of
Awards;

 
(i)
recommend to the Board such matters so as to correct any defect, supply any
omission, or reconcile any inconsistency in the Plan, any Award or any Award
Agreement;

 
(j)
determine whether an Award has been earned; and

 
(k)
make all other determinations necessary or advisable for the administration of
the Plan.


 
2

--------------------------------------------------------------------------------

 


4.3 Exchange Act Requirements. If the Company is subject to the Exchange Act,
the Company will take appropriate steps to comply with the disinterested
director requirements of Section 16(b) of the Exchange Act, including but not
limited to, the appointment by the Board of a committee consisting of not less
than two persons (who are members of the Board), each of whom is a Disinterested
Person.


4.4 Address of Committee. The Committee’s address to which any correspondence or
notifications may be sent or given is:


60 East Rio Salado Parkway
Suite 900
Tempe, AZ  85281


5. Options. The Committee may grant Options to eligible persons and shall
determine whether such Options shall be Incentive Stock Options within the
meaning of the Code (“ISO”) or Nonqualified Stock Options (“NQSO”), the number
of Shares subject to the Option, the Exercise Price of the Option, the period
during which the Option may be exercised, and all other terms and conditions of
the Option, subject to the following:


5.1 Form of Option Grant. Each Option granted under the Plan shall be evidenced
by an Award Agreement which shall expressly identify the Option as an ISO or
NQSO (“Stock Option Agreement”), and be in such form and contain such provisions
(which need not be the same for each Participant) as the Committee shall from
time to time approve, and which shall comply with and be subject to the terms
and conditions of the Plan.


5.2 Date of Grant. The date of grant of an Option shall be the date on which the
Committee makes the determination to grant such Option, unless otherwise
specified by the Committee. The Stock Option Agreement and a copy of the Plan
will be delivered to the Participant within a reasonable time after the granting
of the Option.


5.3 Exercise Period. Options shall be exercisable within the times or upon the
events determined by the Committee as set forth in the Stock Option Agreement;
provided, however, that no Option shall be exercisable after the expiration of
ten (10) years from the date the Option is granted, and provided further that no
Option granted to a person who directly or by attribution owns more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company (“Ten Percent Shareholder”) shall be exercisable after the expiration of
five (5) years from the date the Option is granted. The Committee also may
provide for the Options to become exercisable at one time or from time to time,
periodically or otherwise, in such number or percentage as the Committee
determines.
 
 
3

--------------------------------------------------------------------------------

 

5.4 Exercise Price. The Exercise Price shall be determined by the Committee when
the Option is granted and may be not less than the par value of a Share on the
date of grant provided that: (i) the Exercise Price of an ISO shall be not less
than one hundred percent (100%) of the Fair Market Value of the Shares on the
date of grant; (ii) the Exercise Price of any ISO granted to a Ten Percent
Shareholder shall not be less than one hundred ten percent (110%) of the Fair
Market Value of the Shares on the date of grant; and (iii) the Exercise Price of
any option granted that the Committee intends to qualify under Section 162(m) of
the Code, shall not be less than one hundred percent (100%) of the Fair Market
Value of the Shares on the date of grant. Payment for the Shares purchased may
be made in accordance with Section 7 of the Plan.


5.5 Method of Exercise. Options may be exercised only by delivery to the Company
of a written stock option exercise agreement (the “Exercise Agreement”) in a
form approved by the Committee (which need not be the same for each
Participant), stating the number of Shares being purchased, the restrictions
imposed on the Shares, if any, and such representations and agreements regarding
Participant’s investment intent and access to information and other matters, if
any, as may be required or desirable by the Company to comply with applicable
securities laws, together with payment in full of the Exercise Price for the
number of Shares being purchased.


5.6 Termination. Unless otherwise set forth in the Stock Option Agreement, the
exercise of an Option shall be subject to the following:


(a) If the Participant is Terminated for any reason except death or Disability,
then Participant may exercise such Participant’s Options only to the extent that
such Options would have been exercisable upon the Termination Date no later than
three (3) months after the Termination Date (or such shorter time period as may
be specified in the Stock Option Agreement), but in any event, no later than the
expiration date of the Options.


(b) If the Participant is terminated because of death or Disability (or the
Participant dies within three (3) months of such termination), then
Participant’s Options may be exercised only to the extent that such Options
would have been exercisable by Participant on the Termination Date and must be
exercised by Participant (or Participant’s legal representative or authorized
assignee) no later than twelve (12) months after the Termination Date (or such
shorter time period as may be specified in the Stock Option Agreement), but in
any event no later than the expiration date of the Options; provided, however,
that in the event of termination due to Disability other than as defined in
Section 22(e)(3) of the Code, any ISO that remains exercisable after ninety (90)
days after the date of termination shall be deemed a NQSO.


5.7 Limitations on Exercise. The Committee may specify a reasonable minimum
number of Shares that may be purchased on any exercise of an Option, provided
that such minimum number will not prevent Participant from exercising the Option
for the full number of Shares for which it is then exercisable.
 
 
4

--------------------------------------------------------------------------------

 

5.8 Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefore, provided that any such action may not without the written consent of
Participant, impair any of Participant’s rights under any Option previously
granted. Any outstanding ISO that is modified, extended, renewed or otherwise
altered shall be treated in accordance with Section 424(h) of the Code. The
Committee may reduce the Exercise Price of outstanding Options without the
consent of Participants affected by a written notice to them; provided, however,
that the Exercise Price may not be reduced below the minimum Exercise Price that
would be permitted under Section 5.4 of the Plan for Options granted on the date
the action is taken to reduce the Exercise Price.


5.9 No Disqualification. Notwithstanding any other provision in the Plan, no
term of the Plan relating to ISOs shall be interpreted, amended or altered, nor
shall any discretion or authority granted under the Plan be exercised, so as to
disqualify the Plan under Section 422 of the Code or, without the consent of the
Participant affected, to disqualify any ISO under Section 422 of the Code.


6. Restricted Stock. A Restricted Stock Award is an offer by the Company to sell
to an eligible person Shares that are subject to restrictions. The Committee
shall determine to whom an offer will be made, the number of Shares the person
may purchase, the price to be paid (the “Purchase Price”), the restrictions to
which the Shares shall be subject, and all other terms and conditions of the
Restricted Stock Award, subject to the following:


6.1 Form of Restricted Stock Award. All purchases under a Restricted Stock Award
made pursuant to the Plan shall be evidenced by an Award Agreement (“Restricted
Stock Purchase Agreement”) that shall be in such form (which need not be the
same for each Participant) as the Committee, shall from time to time approve,
and shall comply with and be subject to the terms and conditions of the Plan.
The offer of Restricted Stock shall be accepted by the Participant’s execution
and delivery of the Restricted Stock Purchase Agreement and full payment for the
shares to the Company within thirty (30) days from the date the Restricted Stock
Purchase Agreement is delivered to the person. If such person does not execute
and deliver the Restricted Stock Purchase Agreement along with full payment for
the Shares to the Company within thirty (30) days, then the offer shall
terminate, unless otherwise determined by the Committee.


6.2 Purchase Price. The Purchase Price of Shares sold pursuant to a Restricted
Stock Award shall be determined by the Committee on the date the Restricted
Stock Award is granted but shall in no event less than the par value of the
Shares. Payment of the Purchase Price may be made in accordance with Section 7
of the Plan.


6.3 Restrictions. Restricted Stock Awards shall be subject to such restrictions
as the Committee may impose. The Committee may provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions, in
whole or in part, based on length of service, performance or such other factors
or criteria as the Committee may determine. Restricted Stock Awards that the
Committee intends to qualify under Code section 162(m) shall be subject to a
performance-based goal. Restrictions on such stock shall lapse based on one (1)
or more of the following performance goals: stock price, market share, sales
increases, earning per share, return on equity, cost reductions, or any other
similar performance measure established by the Committee. Such performance
measures shall be established by the Committee, in writing, no later than the
earlier of: (a) ninety (90) days after the commencement of the performance
period with respect to which the Restricted Stock award is made; and (b) the
date as of which twenty-five percent (25%) of such performance period has
elapsed.

 
5

--------------------------------------------------------------------------------

 

 
7. Payment For Share Purchases.


7.1 Payment. Payment for Shares purchased pursuant to the Plan may be made in
cash (by check) or, where expressly approved for the Participant by the
Committee and where permitted by law:


(a) by cancellation of indebtedness of the Company to the Participant;


(b) by transfer of Shares that either (1) have been owned by Participant for
more than six (6) months and have been paid for within the meaning of SEC Rule
144; or (2) were obtained by Participant in the public market;


(c) by waiver of compensation due or accrued to Participant for services
rendered;


(d) by tender of property;


(e) with a promissory note in favor of the Company, which such note shall (1)
provide for full recourse to the maker, (2) be collateralized by the pledge of
the Shares that the Optionee purchases upon exercise of the Option, (3) bear
interest at the prime rate of the Company’s principal lender, and (4) contain
such other terms as the Committee in its sole discretion shall reasonably
require;


(f) by a “cashless exercise” in which Shares which would otherwise be delivered
upon exercise of the Option may be used to satisfy the payment of the exercise
price of the Option, in accordance with the following formula:
 
X = Y (A-B)
 
     A



Where:
X = the number of Shares to be issued to Optionee.
Y = the number of Shares purchasable under the amount of the Option being
exercised
A = the per Share Fair Market Value
B = the per Share Exercise Price of the Option
 

 
6

--------------------------------------------------------------------------------

 

 
(g) with respect only to purchases upon exercise of an Option, and provided that
a public market for the Company’s stock exists:


 
(1) through a “same day sale” commitment from Participant and a broker-dealer
that is a member of the National Association of Securities Dealers (an “NASD
Dealer”) whereby the Participant irrevocably elects to exercise the Option and
to sell a portion of the Shares so purchased to pay for the Exercise Price, and
whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the Exercise Price directly to the Company; or



 
(2) through a “margin” commitment from Participant and an NASD Dealer whereby
Participant irrevocably elects to exercise the Option and to pledge the Shares
so purchased to the NASD Dealer in a margin account as security for a loan from
the NASD Dealer in the amount of the Exercise Price, and whereby the NASD Dealer
irrevocably commits upon receipt of such Shares to forward the exercise price
directly to the Company; or



 
(h)
by any combination of the foregoing.



If the Exercise Price or purchase price is paid in whole or in part with Shares,
or through the withholding of Shares issuable upon exercise of the Option, the
value of the Shares surrendered or withheld shall be their Fair Market Value on
the date the Option is exercised.


8. Withholding Taxes.


8.1 Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under the Plan, the Company may require the Participant to remit
to the Company an amount sufficient to satisfy federal, state and local
withholding tax requirements prior to the delivery of any certificate or
certificates for such Shares. Whenever, under the Plan, payments in satisfaction
of Awards are to be made in cash, such payment shall be net of an amount
sufficient to satisfy federal, state, and local withholding tax requirements.


8.2 Stock Withholding. When, under applicable tax laws, a Participant incurs tax
liability in connection with the exercise or vesting of any Award that is
subject to tax withholding and the Participant is obligated to pay the Company
the amount required to be withheld, the Committee may allow the Participant to
satisfy the minimum withholding tax obligation by electing to have the Company
withhold from the Shares to be issued that number of Shares having a Fair Market
Value equal to the minimum amount required to be withheld, determined on the
date that the amount of tax to be withheld is to be determined (the “Tax Date”).
All elections by a Participant to have Shares withheld for this purpose shall be
made in writing in a form acceptable to the Committee and shall be subject to
the following restrictions:

 
7

--------------------------------------------------------------------------------

 

 

 
(a)
the election must be made on or prior to the applicable Tax Date;

 

 
(b)
once made, then except as provided below, the election shall be irrevocable as
to the particular Shares as to which the election is made;

 

 
(c)
all elections shall be subject to the consent or disapproval of the Committee;

 

 
(d)
if the Participant is an Insider and if the Company is subject to Section 1 6(b)
of the Exchange Act: (1) the election may not be made within six (6) months of
the date of grant of the Award, except as otherwise permitted by SEC Rule 1
6b-3(e) under the Exchange Act, and (2) either (A) the election to use stock
withholding must be irrevocably made at least six (6) months prior to the Tax
Date (although such election may be revoked at any time at least six (6) months
prior to the Tax Date) or (B) the exercise of the Option or election to use
stock withholding must be made in the ten (10) day period beginning on the third
day following the release of the Company’s quarterly or annual summary statement
of sales or earnings; and

 

 
(e)
in the event that the Tax Date is deferred until six (6) months after the
delivery of Shares under Section 83(b) of the Code, the Participant shall
receive the full number of Shares with respect to which the exercise occurs, but
such Participant shall be unconditionally obligated to tender back to the
Company the proper number of Shares on the Tax Date.



9.            Privileges of Stock Ownership. No Participant shall have any of
the rights of a shareholder with respect to any Shares until the Shares are
issued to the Participant. After Shares are issued to the Participant, the
Participant shall be a shareholder and have all the rights of a shareholder with
respect to such Shares, including the right to vote and receive all dividends or
other distributions made or paid with respect to such Shares; provided, that if
such Shares are Restricted Stock, then any new, additional or different
securities the Participant may become entitled to receive with respect to such
Shares by virtue of a stock dividend, stock split or any other change in the
corporate or capital structure of the Company shall be subject to the same
restrictions as the Restricted Stock.

 
8

--------------------------------------------------------------------------------

 

 
10.           Transferability. Awards granted under the Plan, and any interest
therein, shall not be transferable or assignable by Participant, and may not be
made subject to execution, attachment or similar process, otherwise than by will
or by the laws of descent and distribution or as consistent with the specific
Plan and Award Agreement provisions relating thereto. During the lifetime of the
Participant an Award shall be exercisable only by the Participant, and any
elections with respect to an Award, may be made only by the Participant.


11.           Restrictions on Shares. At the discretion of the Committee, the
Company may reserve to itself and/or its assignee(s) in the Award Agreement a
right of first refusal to purchase all Shares that a Participant (or a
subsequent transferee) may propose to transfer to a third party.


12.           Certificates. All certificates for Shares or other securities
delivered under the Plan shall be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable federal, state or foreign securities
law, or any rules, regulations and other requirements of the SEC or any stock
exchange or automated quotation system upon which the Shares may be listed.


13.           Escrow; Pledge of Shares. To enforce any restrictions on a
Participant’s Shares, the Committee may require the Participant to deposit all
certificates representing Shares, together with stock powers or other
instruments of transfer approved by the Committee, appropriately endorsed in
blank, with the Company or an agent designated by the Company to hold in escrow
until such restrictions have lapsed or terminated, and the Committee may cause a
legend or legends referencing such restrictions to be placed on the
certificates.


14.Exchange and Buy out of Awards. The Committee, may, at any time or from time
to time, authorize the Company, with the consent of the respective Participants,
to issue new Awards in exchange for the surrender and cancellation of any or all
outstanding Awards. The Company may at any time buy from a Participant an Award
previously granted with payment in cash, Shares (including Restricted Stock) or
other consideration, based on such terms and conditions as the Company and the
Participant shall agree.


15. Securities Law and Other Regulatory Compliance. An Award shall not be
effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed, as they are in effect on the date of grant of the
Award and also on the date of exercise or other Issuance. Notwithstanding any
other provision in the Plan, the Company shall have no obligation to issue or
deliver certificates for Shares under the Plan prior to: (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable, and/or (b) completion of any registration or other qualification
of such shares under any state or federal law or ruling of any governmental body
that the Company determines to be necessary or advisable. The Company shall be
under no obligation to register the Shares with the SEC or to effect compliance
with the registration, qualification or listing requirements of any state
securities laws, stock exchange or automated quotation system, and the Company
shall have no liability for any inability or failure to do so.

 
9

--------------------------------------------------------------------------------

 

 
16. No Obligation to Employ. Nothing in the Plan or any Award granted under the
Plan shall confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or Affiliate of the Company or limit in any way the right of the Company
or Affiliate of the Company to terminate Participant’s employment or other
relationship at any time, with or without cause.


17. Corporate Transactions.


17.1 Assumption or Replacement of Awards by Successor. In the event of (a) a
merger or consolidation in which the Company is not the surviving corporation
(other than any transaction in which there is no substantial change in the
shareholders of the company and the Awards granted under the Plan are assumed or
replaced by the successor corporation, which assumption shall be binding on all
Participants); (b) a dissolution or liquidation of the Company; (c) the sale of
substantially all of the assets of the Company; or (d) any other transaction
which qualifies as a “corporate transaction” under Section 424(a) of the Code
wherein the shareholders of the Company give up all of their equity interest in
the Company (except for the acquisition, sale or transfer of all or
substantially all of the outstanding shares of the Company), all outstanding
Awards may, to the extent permitted by applicable law, be replaced by the
successor corporation (if any) with Awards of equivalent value, which
replacement shall be binding on all Participants. In the alternative,
substantially similar consideration may be provided to Participants as was
provided to shareholders (after taking into account the existing provisions of
the Awards). The successor corporation may also issue, in place of outstanding
Shares of the Company held by the Participant, substantially similar shares or
other property subject to repurchase restrictions no less favorable to the
Participant.


17.2 Other Treatment of Awards. Subject to any greater rights granted to
Participants under the foregoing provisions of this Section 17, in the event of
the occurrence of any transaction described in Section 17.1, any outstanding
Awards shall be treated as provided in the applicable agreement or plan of
merger, consolidation, dissolution, liquidation, sale of assets or other
“corporate transaction.”


17.3 Assumption of Awards by the Company. The Company, from time to time, also
may grant Awards identical to awards granted by another company, whether in
connection with an acquisition of such other company or otherwise, by granting
an Award under the Plan in replacement of such other company’s award. Such
replacement shall be permissible if the holder of the replaced award would have
been eligible to be granted an Award under the Plan if the other company had
applied the rules of the Plan to such grant. In the event the Company grants
Awards identical to an award granted by another company, the terms and
conditions of such award shall remain unchanged (except that the exercise price
and the number and nature of Shares issuable upon exercise of any such option
will be adjusted approximately pursuant to Section 424(a) of the Code).

 
10

--------------------------------------------------------------------------------

 
 
18.           Adoption and Shareholder Approval. The Plan shall become effective
on the date that it is adopted by the Board (the “Effective Date”). The Plan
shall be approved by the shareholders of the Company (excluding Shares issued
pursuant to this Plan), consistent with applicable laws, within twelve months
before or after the Effective Date. Upon the Effective Date, the Committee may
grant Awards pursuant to the Plan; provided, however, that: (a) no Option may be
exercised prior to initial shareholder approval of the Plan; (b) no Option
granted pursuant to an increase in the number of Shares approved by the Board
shall be exercised prior to the time such increase has been approved by the
shareholders of the Company; and in the event that shareholder approval is not
obtained within the time period provided herein, all Awards granted hereunder
shall be canceled, any Shares issued pursuant to any Award shall be canceled and
any purchase of Shares hereunder shall be rescinded. After the Company becomes
subject to Section 16(b) of the Exchange Act, the Company will comply with the
requirements of Rule 16b-3 (or its successor), as amended, with respect to
shareholder approval.


19.           Term of Plan. The Plan will terminate [ten] (10) years from the
Effective Date or, if earlier, the date of shareholder approval of the Plan.


20.           Amendment or Termination of Plan. The Board may at any time
terminate or amend the Plan in any respect, including without limitation
amendment of any form of Award Agreement or instrument to be executed pursuant
to the Plan; provided, however, that: (a) the Board shall not, without the
approval of the shareholders of the Company, amend the Plan in any manner that
requires such shareholder approval pursuant to the Code or the regulations
promulgated thereunder as such provisions apply to ISO plans or pursuant to the
Exchange Act or Rule 16b-3 (or its successor), as amended, thereunder; and (b)
no outstanding Award shall be deemed effected by such amendment without the
advance written consent of the Participant(s) holding such outstanding Award(s)
at the time of the proposed termination or amendment.


21.           Nonexclusivity of the Plan. Neither the adoption of the Plan by
the Board, the submission of the Plan to the shareholders of the Company for
approval, nor any provision of the Plan shall be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options and bonuses otherwise than under the Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.


22. Definitions. As used in the Plan, the following terms shall have the
following meanings:

 
11

--------------------------------------------------------------------------------

 


“Affiliate” means any corporation that directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, another corporation, where “control” (including the terms “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power to cause the direction of the management and policies of the
corporation, whether through the ownership of voting securities, by contract or
otherwise.


“Award” means any award under the Plan, including any Option or Restricted
Stock.


“Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.


“Board” means the Board of Directors of the Company.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means a committee appointed by the Company's Compensation Committee
(said Compensation Committee itself being first appointed by the Company's
Board).


“Company” means American Standard Energy Corp., a Nevada corporation, or any
successor company.


“Disability” means a disability, whether temporary or permanent, partial or
total, as determined by the Committee.


“Disinterested Person” means a director who has not, during the period that
person is a member of the Committee and for one (1) year prior to service as a
member of the Committee, been granted or awarded equity securities pursuant to
the Plan or any other plan of the Company or Affiliate of the Company, except in
accordance with the requirements set forth in Rule 16b-3(c)(2)(I) (and any
successor regulation thereto) as promulgated by the SEC under Section 16(b) of
the Exchange Act, as such rule is amended from time to time and as interpreted
by the SEC.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Exercise Price” means the price at which a holder of an Option may purchase the
Shares issuable upon exercise of the Option.


“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:


(a) if such Common Stock is then quoted on the Nasdaq market, its last reported
sale price on the Nasdaq market or, if no such reported sale takes place on such
date, the average of the closing bid and asked prices;

 
12

--------------------------------------------------------------------------------

 


(b) if such Common Stock is publicly traded and is then listed on a national
securities exchange, the last reported sale price or, if no such reported sale
takes place on such date, the average of the closing bid and asked prices on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading;


(c) if such Common Stock is publicly traded but is not quoted on a Nasdaq market
nor listed or admitted to trading on a national securities exchange, the average
of the closing bid and asked prices on such date, as reported by The Wall Street
Journal, for the over-the-counter market; or


(d) if none of the foregoing is applicable, by the Board of Directors of the
Company in good faith.


“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.


“Option” means an award of an option to purchase Shares pursuant to Section 5.


“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company, if at the time of the granting of an Award
under the Plan, each of such corporations other than the Company owns stock
possessing fifty percent (50%), or more, of the total combined voting power of
all classes of stock in one of the other corporations in such chain.


“Participant” means a person who receives an Award under the Plan.


“Plan” means this [Company] Equity Incentive Plan, as amended from time to time.


“Restricted Stock Award” means an award of Shares pursuant to Section


“SEC” means the Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended.


“Shares” means shares of the Company’s Common Stock reserved for issuance under
the Plan, as adjusted pursuant to Sections 2 and 17, and any successor security.

 
13

--------------------------------------------------------------------------------

 




“Termination” or “Terminated” means, for purposes of the Plan with respect to a
Participant, that the Participant has ceased to provide services as an employee,
director, consultant or advisor, to the Company or Affiliate of the Company,
except in the case of sick leave, military leave, or any other leave of absence
approved by the Committee, provided, that such leave is for a period of not more
than ninety (90) days, or reinstatement upon the expiration of such leave is
guaranteed by contract or statute. The Committee shall have sole discretion to
determine whether a Participant has ceased to provide services and the effective
date on which the Participant ceased to provide services (the “Termination
Date”).

 
14

--------------------------------------------------------------------------------

 


EXERCISE NOTICE


American Standard Energy Corp.


Attention: Stock Option Plan Administrator


1.           Exercise of Option. Effective as of today, ___________, ____, the
undersigned ("Participant") hereby elects to exercise Participant's option to
purchase ________ shares of the Common Stock (the "Shares") of American Standard
Energy Corp. (the "Company") under and pursuant to the American Standard Energy
Corp. Equity Incentive Plan (the "Plan") and the Stock Option Agreement dated
April 15, 2010 (the "Option Agreement").


2.           Delivery of Payment. Purchaser herewith delivers to the Company the
full purchase price of the Shares, as set forth in the Option Agreement.


3.           Representations of Participant. Participant acknowledges that
Participant has received, read and understood the Plan and the Option Agreement
and agrees to abide by and be bound by their terms and conditions.


4.           Rights as Shareholder. Until the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a shareholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option. The Shares shall be issued to
the Participant as soon as practicable after the Option is exercised.


5.           Tax Consultation. Participant understands that Participant may
suffer adverse tax consequences as a result of Participant's purchase or
disposition of the Shares. Participant represents that Participant has consulted
with any tax consultants Participant deems advisable in connection with the
purchase or disposition of the Shares and that Participant is not relying on the
Company for any tax advice.


6.           Successors and Assigns. The Company may assign any of its rights
under this Exercise Notice to single or multiple assignees, and this Exercise
Notice shall inure to the benefit of the successors and assigns of the Company.
Subject to the restrictions on transfer herein set forth, this Exercise Notice
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.


7.           Withholding Taxes. There may be a regular federal income tax
liability upon the exercise of this Option. Participant will be treated as
having received compensation income (taxable at ordinary income tax rates) equal
to the excess, if any, of the Fair Market Value of the Shares on the date of
exercise over the Exercise Price. If Participant is an employee, the Company
will be required to withhold from Participant’s compensation or collect from
Participant and pay to the applicable taxing authorities an amount equal to a
percentage of this compensation income at the time of exercise.
 
 
15

--------------------------------------------------------------------------------

 
 
8.           Governing Law. This Exercise Notice is governed by the internal
substantive laws of the state of Nevada.


9.           Entire Agreement. The Plan and Option Agreement are incorporated
herein by reference. This Exercise Notice, the Plan, the Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant's interest except
by means of a writing signed by the Company and Participant.


Submitted by:
 
Accepted by:
     
PARTICIPANT
 
AMERICAN STANDARD ENERGY CORP.
     
  
 
By:
/s/ Scott Feldhacker
Signature
         
  
 
Title: President
Print Name
   

 
 
16

--------------------------------------------------------------------------------

 